STATE OF WISCONSIN — SUPREME COURT

ORDER

The Board of Attorneys Professional Responsibility filed a report recommending that the petition of Attorney Randall L. Condon for the revocation by consent of his license to practice law in Wisconsin, filed pursuant to SCR 21.10(1), be granted. In that petition, *523Attorney Condon, who was admitted to practice law in Wisconsin in 1979 and practices in Brodhead, acknowledged that he cannot successfully defend against allegations of misconduct under investigation by the Board. That misconduct concerns Attorney Condon's misappropriation and conversion of client funds held in trust, using the funds of one client to pay another, using trust account funds to pay a client whose personal injury claim he had allowed to expire without bringing an action, misrepresenting to that client that he had settled the matter in a specified amount, which he paid with the funds of another client, and converting $27,500 of a bequest to a charitable organization which he served as officer. In addition, Attorney Condon used funds of an estate he was probating to pay checks he had written on his trust account and his law office account. In his petition, Attorney Condon acknowledged that he is liable to make restitution in the amount of $27,500 to the charitable organization.
The Board alleged that Attorney Condon failed to promptly deliver trust funds to those entitled to them, in violation of SCR 20:1.15(b), engaged in dishonest conduct, in violation of SCR 20:8.4(c), gave false testimony to the Board staff under oath concerning his use of client funds held in trust, in violation of SCR 20:8.4(c) and 22.07(2), failed to maintain required trust account records, in violation of SCR 20:1.15(e), failed to cooperate with the Board's investigation and produce trust account records, in violation of SCR 20:1.15(f), 21.03(4) and 22.07(3), failed to act with reasonable diligence and promptness in pursuing a client's personal injury claim, in violation of SCR 20:1.3, and settled a client's personal injury claim with funds held in trust without informing the client, in violation of SCR 20:1.8(a).
*524It Is Ordered that the petition is granted and the license of Randall L. Condon to practice law in Wisconsin is revoked by consent, effective the date of this order.
It Is Further Ordered that within six months of the date of this order, Randall L. Condon shall make restitution as set forth in the petition.
It Is Further Ordered that Randall L. Condon comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court